ORDER

PER CURIAM.
Movant, Andre Johnson, appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. This court previously affirmed Movant’s convictions for first degree robbery and armed criminal action. State v. Johnson, 7 S.W.3d 411 (Mo.App. E.D.1999). In this appeal, Movant claims his trial counsel was ineffective for failing to complete a Batson motion in a timely manner. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memoran*297dum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).